Case 2:17-cr-00587-JMA Document 128-2 Filed 10/22/19 Page 1 of 3 PageID #: GOVERNMENT
                                                                           1117
                                                                             EXHIBIT
                                                                         3500-JH-34
                                                                          17 CR 587 (JMA)
Case 2:17-cr-00587-JMA Document 128-2 Filed 10/22/19 Page 2 of 3 PageID #: 1118
                                                                                        GOVERNMENT
                                                                                          EXHIBIT
                                                                                     3500-JH-33
                                                                                          17 CR 587 (JMA)


   Ref: moi: Hickey 041718
                                 MEMORANDUM OF INTERVIEW

   CASE                          :       2014R01885

   PERSON INTERVIEWED            :       James Hickey

   PLACE OF INTERVIEW            :       United States Attorney’s Office
                                         Central Islip NY, 11722

   DATE OF INTERVIEW             :       April 17, 2018

   TIME OF INTERVIEW             :       9:30am – 11:40am

   INTERVIEWED BY                :       AUSA John Durham
                                         Investigator W J Hessle

   James Hickey (Hickey) was interviewed concerning the Christopher McPartland
   (McPartland) and Thomas Spota (Spota) investigation. Hickey advised the following:

   He utilized the Suffolk County Police Department (SCPD) email system infrequently and
   could not recall if he had sent or received any emails from either McPartland or Spota.
   Hickey recalled speaking telephonically with Spota on one occasion providing Spota with
   parking information.

   In November 2005 while assigned to a midnight tour as a Lieutenant, he was told by
   Burke that he (Hickey) needed to get off the night shift, “get into the game” and become
   a career guy. Following his move to the day tour, one of his first details was at an affair
   hosted by Spota and Burke concerning counterterrorism and Israel. It was held at a
   hotel near the Long Island Expressway.

   Hickey named Stu Cameron, Mark White, who is a function guy, Jimmy Murphy, Rich
   Frankel, Richard Dormer and Vin DeMarco as individuals who were aware of Hickey’s
   close relationship with McPartland, Spota and Burke. Hickey referred to Burke, Spota
   and McPartland as “The Trinity.”

   Mike Shalley (Shalley), the owner of Butterfield’s, wrote a letter to Judge Wexler on
   Burke’s behalf prior to Burke’s sentencing. Shalley, a retired police officer, is very much
   aware of the Hickey, Burke, Spota and McPartland relationship, having served them
   drinks on many occasions.

   The SCPD Intelligence Unit has maintained an office at the Suffolk District Attorney’s
   Office (SCDAO) since November, 2005. The key code for entry to the building is 1151.
Case 2:17-cr-00587-JMA Document 128-2 Filed 10/22/19 Page 3 of 3 PageID #: 1119




   Hickey recalled that on a number of occasions at the SCDAO, while he was in or exiting
   the bathroom, Spota asked him “how are the men were doing” and/or “if they were
   keeping tight.”

   Mike Crowley (Crowley), his former partner, is head of the SCPD Emerald Society.
   Crowley may have or should know how to obtain photographs that were taken at
   Emerald Society events. Hickey did not tell Crowley anything about the Loeb
   investigation. Crowley attended Hickey’s brother’s birthday party in November 2015.

   Hickey described John Sumwalt as a lackey who is tight with Bill Madigan.

   Hickey had no dealings with Dennis Cohen, Kevin Law or Bill Keahon.

   On June 4, 2015 Burke called Brian Mitchell from Spota’s office utilizing a landline.

   Hickey surrendered his SCPD cell phone to the undersigned for examination.



   W.J. Hessle
   Investigator, USAO, EDNY




                                                2
